Case 1:20-cv-01322-STV Document 3 Filed 05/11/20 USDC Colorado Page 1 of 5




                                                      ÜßÌÛ Ú×ÔÛÜæ ß°®·´ èô îðîð íæìð ÐÓ
                                                      Ú×Ô×ÒÙ ×Üæ ïëîÚèìêðëêßçï
                                                      ÝßÍÛ ÒËÓÞÛÎæ îðîðÝÊíðííï




Attorney for Plaintiff:




                          Complaint and Jury Demand




                                                                  Exhibit A-1
Case 1:20-cv-01322-STV Document 3 Filed 05/11/20 USDC Colorado Page 2 of 5




                    Complaint and Jury Demand
Case 1:20-cv-01322-STV Document 3 Filed 05/11/20 USDC Colorado Page 3 of 5
Case 1:20-cv-01322-STV Document 3 Filed 05/11/20 USDC Colorado Page 4 of 5
Case 1:20-cv-01322-STV Document 3 Filed 05/11/20 USDC Colorado Page 5 of 5




                                  s/ Randee Stapp

                                  Attorney for Plaintiff
